To the Appellate Division, Superior Court:A petition for certification of the judgment in A-002722-14 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted limited to the issue of whether the burglary conviction also should have been reversed due to the admission of defendant's incriminating roadside statement, which influenced the jury's determination as to defendant's credibility; and it is furtherORDERED that the appellant may serve and file a supplemental brief on or before April 10, 2018, and respondent may serve and file a supplemental brief forty-five (45) days after the filing of appellant's supplemental submission, or, if appellant declines to file such a submission, on or before May 25, 2018.